Citation Nr: 0944311	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the Veteran is competent to handle disbursement of 
funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the VA 
Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The Veteran lacks the mental capacity to manage his own 
financial affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.353(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the notice and 
duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2009) are not 
applicable to competency determinations.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  Consequently, the 
Board is not required to address with those provisions with 
respect to the issue currently on appeal.

Legal Criteria

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  38 C.F.R. § 
3.353(d).  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to mange his own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.

Analysis

The Veteran has been in receipt of a 100 percent rating for 
his service-connected schizophrenia since May 31, 1978.  In a 
February 2006 rating decision, the RO determined that he is 
not competent to handle the disbursement of VA funds.  

Prior to its February 2006 determination, the RO proposed to 
rate the Veteran as incompetent for VA purposes.  It informed 
him of the reason for the proposed action, his right to 
present additional evidence, his right to request a personal 
hearing, and the applicable time limits in a November 2005 
rating decision and in an accompanying cover letter.  
Accordingly, the Board finds that the due process 
requirements regarding determinations of incompetency were 
met.  See 38 C.F.R. §§ 3.103, 3.353(e) (2009).  

The Board acknowledges the presumption in favor of 
competency.  38 C.F.R. § 3.353(d).  However, the overwhelming 
evidence of record supports a finding that the Veteran is not 
competent to handle the disbursement of VA benefits.

A November 2005 VA treatment record reflects the Veteran's 
report that he was having difficulty keeping track of his 
money as a result of his impulsivity, gambling, and past 
drinking.  He stated that he owed over $40,000 to various 
creditors and expressed a belief that his ex-wife or a lawyer 
might be able to help him.  Based on the Veteran's report and 
clinical evaluation of his mental status, his VA mental 
health care providers opined that he possessed poor decision-
making skills and inappropriately allocated his personal 
funds.  He was referred for evaluation for a payee to assist 
him in managing his funds.

A VA field examination was conducted at the Veteran's 
residence in March 2006.  The field examiner noted that the 
Veteran was fully oriented, capable of coherent speech, and 
able to accurately state his sources of income.  However, the 
examiner opined that a fiduciary was warranted because of the 
Veteran's willingness to give his money away to his mother 
and to his ex-wife, who reportedly relied on the Veteran's 
income for financial support.

A December 2006 VA treatment record notes the Veteran's 
report that he was sober from alcohol and cocaine but that he 
had a problem with gambling.  A February 2007 VA treatment 
record reflects that he reported spending between $400 and 
$500 per month on cigarettes and a similar amount on lottery 
tickets.  He also reported that he had reduced his gambling 
and did not believe he had a gambling problem.  The Veteran's 
mental health care provider noted that the Veteran was 
frustrated by the loss of control over his finances to his 
appointed payee but was aware that his judgment was at times 
compromised by his psychiatric disability.

On VA examination in May 2007, the Veteran reported that he 
was able to spend his money wisely and pay his bills.  He 
also reported that he intended to establish a budget and 
hoped to begin investing and open a lawn mower business in 
the future.  The Veteran stated that his substance abuse 
problem had caused him to make unwise financial decisions in 
the past but that he had been sober for 18 months.  He told 
the examiner that he gave his mother and ex-wife between $525 
and $625 per month and that he continued to gamble by 
purchasing lottery tickets.  He also reported that he visited 
casinos several times per month but limited himself to 
gambling between $30 and $40 per visit.

After evaluating the Veteran, the VA examiner interviewed his 
payee on two separate occasions.  The payee reported that the 
Veteran had requested $175 and then spent the entire amount 
on lottery tickets.  He then required an additional $80 in 
order to purchase groceries.  The payee opined that the 
Veteran was intelligent and having success with his sobriety 
but that he continued to have trouble with gambling.  He 
stated that the Veteran tended to "blow all his money in the 
first week of the month."

The May 2007 VA examination report reflects that in April 
2007 the Veteran's VA mental health care provider opined that 
he is competent to handle his finances.  However, after 
considering this opinion, the statements of the Veteran and 
his payee, and her clinical evaluation of the Veteran, the 
examiner opined that he is not competent to handle VA funds.  
She explained that he needs "to work on his gambling issue" 
before he can be declared competent.  She also explained that 
she based her assessment of the Veteran's competency on his 
statements and those of his payee regarding his gambling 
habit and the impact of that habit on his budget.

The Board notes that the Veteran's September 2006 notice of 
disagreement is consistent with the opinion of the May 2007 
VA examiner.  Although he expressed his disagreement with the 
RO's determination, the Veteran also stated that he found it 
"most helpful" to have his payee "help in managing my 
finances" and that he was "very grateful for this being the 
case."  He further agreed that having his payee assist him 
to "develop a successful financial agenda is most definitely 
a good situation for myself for some more longer while 
[sic]."

The Board acknowledges that the Veteran subsequently 
expressed disagreement with the determination regarding his 
competency in the January 2007 substantive appeal and in an 
April 2007 written statement.  He argued that the decision 
was improper because he had never been homeless and had 
always maintained adequate food and clothing.  The Board 
notes, however, that the Veteran, as a layperson without 
medical training, is not qualified to opine regarding his 
competency to handle VA benefits.  See 38 C.F.R. § 3.353(c); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any 
event, the Veteran's arguments are not persuasive because 
they do not address the May 2007 VA examiner's concerns about 
his gambling habit.  Although the VA examiner implied that 
the Veteran may be considered competent in the future if he 
is able to resolve this problem, there is no medical or lay 
evidence to suggest that the Veteran's gambling problem has 
resolved.

The Board also acknowledges the April 2007 opinion of the 
Veteran's VA mental health care provider that he is competent 
to handle his finances and has weighed the probative value of 
that opinion against the opinion the May 2007 VA examiner.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  After careful 
consideration, the Board finds that the opinion of the May 
2007 VA examiner that the Veteran is not competent to manage 
his financial affairs is more probative than the April 2007 
opinion of his VA mental health care provider.  The VA health 
care provider opined that the Veteran is competent because 
his various substance abuse disorders are in remission, there 
is no evidence of psychosis, and he appears to be compliant 
with his medications.  However, the VA health care provider 
did not address the Veteran's gambling habit.  The VA 
examiner specifically cited the Veteran's gambling habit when 
opining that he is unable to manage his financial affairs.  
The examiner noted that the Veteran has "demonstrated 
significant sobriety" but that gambling with lottery tickets 
remains a problem.  She also noted that the Veteran has good 
awareness of his financial affairs with the exception of his 
gambling.

In sum, the Board finds that the preponderance of the 
evidence establishes that the Veteran is not competent to 
manage his own affairs.  Accordingly, restoration of the 
Veteran's competency to handle disbursement of funds is not 
warranted.


ORDER

Restoration of competency to handle disbursement of funds is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


